FILED
                            NOT FOR PUBLICATION                             MAY 18 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50451

               Plaintiff - Appellee,             D.C. No. 8:13-cr-00023-JVS

 v.
                                                 MEMORANDUM*
ADAN OMANA ROCHA, a.k.a. Adan
Omana, a.k.a. Adan Rocha Omana,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Adan Omana Rocha appeals from the district court’s judgment and

challenges his guilty-plea conviction and 37-month sentence for being an illegal

alien found in the United States following deportation, in violation of 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Rocha’s counsel

has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Rocha the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Rocha waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. He also waived the right to

appeal his sentence, with the exception of the court’s calculation of his criminal

history category. Our independent review of the record pursuant to Penson v.

Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds for relief as to the

voluntariness of Rocha’s plea or the criminal history category calculated by the

court. We therefore affirm as to those issues. We dismiss the remainder of the

appeal in light of the valid appeal waiver. See United States v. Watson, 582 F.3d
974, 988 (9th Cir. 2009).

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the reference to 8 U.S.C. § 1326(b)(2). See United States

v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to

delete the reference to § 1326(b)(2)).


                                           2                                     13-50451
     Counsel’s motion to withdraw is GRANTED.

     AFFIRMED in part; DISMISSED in part; REMANDED to correct the

judgment.




                                   3                         13-50451